
	
		I
		112th CONGRESS
		2d Session
		H. R. 6590
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2012
			Mr. Connolly of
			 Virginia (for himself and Mr.
			 Langevin) introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide incentives for States to invest in practices
		  and technology that are designed to expedite voting at the polls and to
		  simplify voter registration.
	
	
		1.Short titleThis Act may be cited as the
			 Fair, Accurate, Secure, and Timely
			 Voting Act of 2012 or the FAST Voting Act of 2012.
		2.Incentives for
			 States to invest in practices and technology that are designed to expedite
			 voting at the polls and simplify voter registration
			(a)PurposesThe purposes of this section are to—
				(1)provide incentives
			 for States to invest in practices and technology that are designed to expedite
			 voting at the polls; and
				(2)provide incentives
			 for States to simplify voter registration.
				(b)Reservation of
			 fundsFrom the amount made available to carry out this section
			 for a fiscal year, the Attorney General may reserve not more than 10 percent of
			 such amount to carry out activities related to—
				(1)technical
			 assistance; and
				(2)outreach and
			 dissemination.
				(c)Program
			 authorized
				(1)In
			 generalFrom the amounts made
			 available under subsection (h) for a fiscal year and not reserved under
			 subsection (b), the Attorney General shall award grants, on a competitive
			 basis, to States in accordance with subsection (d)(2),
			 to enable the States to carry out the purposes of this
			 section.
				(2)Number of
			 grantsA State may not receive more than 1 grant under this
			 section per grant period.
				(3)Duration of
			 grants
					(A)In
			 generalA grant under this
			 section shall be awarded for a period of not more than 4 years.
					(B)Continuation of
			 grantsA State that is awarded a grant under this section shall
			 not receive grant funds under this section for the second or any subsequent
			 year of the grant unless the State demonstrates to the Attorney General, at
			 such time and in such manner as determined by the Attorney General, that the
			 State is—
						(i)making progress in
			 implementing the plan under subsection (d)(1)(C) at a rate that the Attorney
			 General determines will result in the State fully implementing such plan during
			 the remainder of the grant period; or
						(ii)making progress
			 against the performance measures set forth in subsection (e) at a rate that the
			 Attorney General determines will result in the State reaching its targets and
			 achieving the objectives of the grant during the remainder of the grant
			 period.
						(d)Applications
				(1)ApplicationsEach
			 State that desires to receive a grant under this section shall submit an
			 application to the Attorney General at such time, in such manner, and
			 containing such information as the Attorney General may reasonably require. At
			 a minimum, each such application shall include—
					(A)documentation of
			 the applicant’s record, as applicable—
						(i)in
			 providing various voter registration opportunities;
						(ii)in
			 providing early voting;
						(iii)in
			 providing absentee voting;
						(iv)in
			 providing assistance to voters who do not speak English as a primary
			 language;
						(v)in
			 providing assistance to voters with disabilities;
						(vi)in
			 providing effective access to voting for members of the armed services;
						(vii)in
			 providing formal training of election officials;
						(viii)in auditing or
			 otherwise documenting waiting times at polling stations;
						(ix)in
			 allocating polling locations, equipment, and staff to match population
			 distribution;
						(x)in
			 responding to voting irregularities and concerns raised at polling
			 stations;
						(xi)in
			 creating and adhering to contingency voting plans in the event of a natural or
			 other disaster; and
						(xii)with respect to
			 any other performance measure described in subsection (e) that is not included
			 in clauses (i) through (xi);
						(B)evidence of
			 conditions of innovation and reform that the applicant has established and the
			 applicant's proposed plan for implementing additional conditions for innovation
			 and reform, including—
						(i)a description of
			 how the applicant has identified and eliminated ineffective practices in the
			 past and the applicant's plan for doing so in the future;
						(ii)a description of
			 how the applicant has identified and promoted effective practices in the past
			 and the applicant's plan for doing so in the future; and
						(iii)steps the
			 applicant has taken and will take to eliminate statutory, regulatory,
			 procedural, or other barriers and to facilitate the full implementation of the
			 proposed plan under this subparagraph;
						(C)a comprehensive
			 and coherent plan for using funds under this section, and other Federal, State,
			 and local funds, to improve the applicant’s performance on the measures
			 described in subsection (e), consistent with criteria set forth by the Attorney
			 General, including how the applicant will, if applicable—
						(i)provide flexible
			 registration opportunities, including online and same-day registration and
			 registration updating;
						(ii)provide early
			 voting, at a minimum of 9 of the 10 calendar days preceding an election, at
			 sufficient and flexible hours;
						(iii)provide absentee
			 voting, including no-excuse absentee voting;
						(iv)provide
			 assistance to voters who do not speak English as a primary language;
						(v)provide assistance
			 to voters with disabilities, including visual impairment;
						(vi)provide effective
			 access to voting for members of the armed services;
						(vii)provide formal
			 training of election officials, including State and county administrators and
			 volunteers;
						(viii)audit and
			 reduce waiting times at polling stations;
						(ix)allocate polling
			 locations, equipment, and staff to match population distribution;
						(x)respond to any
			 reports of voting irregularities or concerns raised at the polling
			 station;
						(xi)create
			 contingency voting plans in the event of a natural or other disaster;
			 and
						(xii)improve the wait
			 times at the persistently poorest performing polling stations within the
			 jurisdiction of the applicant;
						(D)evidence of
			 collaboration between the State, local election officials, and other
			 stakeholders, in developing the plan described in subparagraph (C), including
			 evidence of the commitment and capacity to implement the plan;
					(E)the applicant’s
			 annual performance measures and targets, consistent with the requirements of
			 subsection (e); and
					(F)a description of
			 the applicant’s plan to conduct a rigorous evaluation of the effectiveness of
			 activities carried out with funds under this section.
					(2)Criteria for
			 evaluating applications
					(A)Award
			 basisThe Attorney General shall award grants under this section
			 on a competitive basis, based on the quality of the applications submitted
			 under paragraph (1), including—
						(i)each
			 applicant’s record in the areas described in paragraph (1)(A);
						(ii)each applicant’s
			 record of, and commitment to, establishing conditions for innovation and
			 reform, as described in paragraph (1)(B);
						(iii)the quality and
			 likelihood of success of each applicant’s plan described in paragraph (1)(C) in
			 showing improvement in the areas described in paragraph (1)(A), including each
			 applicant’s capacity to implement the plan and evidence of collaboration as
			 described in paragraph (1)(D); and
						(iv)each applicant’s
			 evaluation plan as described in paragraph (1)(F).
						(B)ExplanationThe
			 Attorney General shall publish an explanation of how the application review
			 process under this paragraph will ensure an equitable and objective evaluation
			 based on the criteria described in subparagraph (A).
					(e)Performance
			 measuresEach State receiving
			 a grant under this section shall establish performance measures and targets,
			 approved by the Attorney General, for the programs and activities carried out
			 under this section. These measures shall, at a minimum, track the State’s
			 progress—
				(1)in implementing
			 its plan described in subsection (d)(1)(C);
				(2)in expediting
			 voting at the polls or simplifying voter registration, as applicable;
			 and
				(3)on any other
			 measures identified by the Attorney General.
				(f)Uses of
			 fundsEach State that
			 receives a grant under this section shall use the grant funds for any purpose
			 included in the State's plan under subsection (d)(1)(C).
			(g)ReportingA
			 State that receives a grant under this section shall submit to the Attorney
			 General, at such time and in such manner as the Attorney General may require,
			 an annual report including—
				(1)data on the
			 State’s progress in achieving the targets for the performance measures
			 established under subsection (e);
				(2)a
			 description of the challenges the State has faced in implementing its program
			 and how it has addressed or plans to address those challenges; and
				(3)findings from the
			 evaluation plan as described in subsection (d)(1)(F).
				(h)State
			 definedIn this section, the term State means each
			 of the several States and the District of Columbia.
			(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			
